Name: Council Regulation (EC) NoÃ 315/2007 of 19 March 2007 laying down transitional measures derogating from Regulation (EC) NoÃ 2597/97 as regards drinking milk produced in Estonia
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  processed agricultural produce;  marketing;  distributive trades;  European Union law
 Date Published: nan

 24.3.2007 EN Official Journal of the European Union L 84/1 COUNCIL REGULATION (EC) No 315/2007 of 19 March 2007 laying down transitional measures derogating from Regulation (EC) No 2597/97 as regards drinking milk produced in Estonia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) By way of derogation from Council Regulation (EC) No 2597/97 of 18 December 1997 laying down additional rules on the common organization of the market in milk and milk products for drinking milk (1), Commission Regulation (EC) No 749/2004 of 22 April 2004 laying down transitional measures as regards drinking milk produced in Estonia (2) provides for the possibility for drinking milk produced in Estonia with a fat content of 2,5 % to be delivered and sold in Estonia. That derogation expires on 30 April 2007. (2) In view of Estonian consumer habits and of the difficulties of adapting to Community rules and taking into account the fact that similar derogations in several other Member States will expire on 30 April 2009, it is appropriate to extend the derogation allowing the delivery and sale in Estonia of drinking milk produced in Estonia with a fat content of 2,5 %, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 3(1)(b) of Regulation (EC) No 2597/97, drinking milk produced in Estonia with a fat content of 2,5 % may be delivered or sold in Estonia in accordance with Article 2(1) of that Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply until 30 April 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2007. For the Council The President Horst SEEHOFER (1) OJ L 351, 23.12.1997, p. 13. Regulation as amended by Regulation (EC) No 1602/1999 (OJ L 189, 22.7.1999, p. 43). (2) OJ L 118, 23.4.2004, p. 5.